      Case: 1:20-cv-00553 Document #: 1 Filed: 01/24/20 Page 1 of 6 PageID #:1



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 EUGENE SCALIA, Secretary of Labor,
 United States Department of Labor,

                       Petitioner,                          Case No. 20-cv-553
        v.
                                                            Judge:
 JJ GOLD COAST, INC., SARPINOS LOOP, INC.,
 and MJK SOUTH LOOP, INC., Illinois Corporations,           Magistrate Judge:
 and JULIUS JOKIMAS, an Individual,

                       Respondents.


                 SECRETARY OF LABOR’S PETITION TO ENFORCE
                   ADMINISTRATIVE SUBPOENAS DUCES TECUM

       Petitioner EUGENE SCALIA, Secretary of Labor, United States Department of Labor

(“Secretary”), through the undersigned counsel and pursuant to Section 9 of the Fair Labor

Standards Act of 1938, as Amended, 29 U.S.C. § 201, et seq., (“FLSA” or “Act”), applies to this

Court for an Order requiring Respondents JJ GOLD COAST, INC., SARPINOS LOOP, INC.,

and MJK SOUTH LOOP, INC., Illinois Corporations, (collectively “Respondent

Corporations”) and JULIUS JOKIMAS, an individual (collectively, “Respondents”) to show

cause, if any, why they failed to appear and produce the records, papers, and documents

requested as set forth in the subpoenas duces tecum issued by the Regional Administrator, Wage

and Hour Division, United States Department of Labor, and duly served upon Respondents.

                                                I

       Jurisdiction to issue the Order requested herein is conferred upon this Court by Section 9

of the Act, 29 U.S.C. § 209, and by Sections 9 and 10 of the Federal Trade Commission Act of

1914, as amended (15 U.S.C. §§ 49, 50) (“FTC Act”).
       Case: 1:20-cv-00553 Document #: 1 Filed: 01/24/20 Page 2 of 6 PageID #:2




                                                   II

           Section 11 of the FLSA authorizes the Secretary to investigate and gather data regarding

“conditions and practices of employment in any industry subject to this Act . . . as necessary or

appropriate to determine whether any person has violated any provision of this Act, or which

may aid in the enforcement of the provisions of this Act.” 29 U.S.C. § 211. Section 9 of the

FLSA further provides that sections 9 and 10 of the FTC Act (15 U.S.C. §§ 49, 50), relating to

the production of documents, inter alia, are applicable to the Secretary for purposes of

investigations under the FLSA. 29 U.S.C. § 209. Section 9 of the FTC Act provides authorized

agents shall have access to documentary evidence of “any person, partnership, or corporation

being investigated or proceeded against; and the Commission shall have power to require by

subpoena the attendance and testimony of witnesses and the production of all such documentary

evidence relating to any matter under investigation.” 15 U.S.C. § 49.

                                                  III

           A.     As of October 15, 2018, Michael Lazzeri is the Regional Administrator of the

Midwest Regional Office of the Wage and Hour Division, United States Department of Labor

(“Regional Administrator Lazzeri”), who, among others, has been delegated the authority by the

Secretary to issue administrative subpoenas under the Act. Secretary’s Order 01-2014, § 5(C), 79

Fed. Reg. 77527, 77528 (Dec. 19, 2014).

           B.     Richard Pratt was an Assistant District Director of the Chicago District Office of

the Wage and Hour Division, United States Department of Labor (“Assistant District Director

Pratt”).

           C.     Thomas Gauza is the District Director of the Chicago District Office of the Wage

and Hour Division, United States Department of Labor (“District Director Gauza”).




                                                   2
       Case: 1:20-cv-00553 Document #: 1 Filed: 01/24/20 Page 3 of 6 PageID #:3




                                                 IV

        A.      JJ Gold Coast, Inc., at all times referred to herein, is and was a corporation with an

office and a place of business at 158 West Division Street, Chicago, Illinois, 60610, within the

jurisdiction of this Court.

        B.      Sarpinos Loop, Inc., at all times referred to herein, is and was a corporation with

an office and a place of business at 627 West Lake Street, Chicago, Illinois, 60661, within the

jurisdiction of this Court.

        C.      MJK South Loop, Inc., at all times referred to herein, is and was a corporation

with an office and a place of business at 1923 South Archer, Chicago, Illinois, 60616, within the

jurisdiction of this Court.

        D.      Julius Jokimas, at all times referred to herein, is and was an individual identified

as the current owner of all three Respondent Corporations, and as their sole Registered Agent.

                                                  V

        In order to conduct a thorough investigation into the wages, hours, and other conditions

and practices of employment, pursuant to section 11 of the FLSA, Wage and Hour investigators

regularly review, copy and/or transcribe information from employers’ records including, but not

limited to, payroll records and records of hours worked; question and interview employees; and

collect and review other relevant data relating to compliance by employers under the Act.

                                                 VI

        On March 14, 2019, pursuant to the power vested in him as Regional Administrator of

the Wage and Hour Division, United States Department of Labor, Regional Administrator

Lazzeri signed and issued three subpoenas duces tecum requiring Respondents JJ Gold Coast,

Inc., Sarpinos Loop, Inc., and MJK South Loop, Inc., to appear before District Director Thomas




                                                  3
         Case: 1:20-cv-00553 Document #: 1 Filed: 01/24/20 Page 4 of 6 PageID #:4




Gauza on April 12, 2019, at 230 S. Dearborn St. Room 412, Chicago, IL 60604, to present

designated books, papers, and other documents as listed on Attachment #1 to each of the three

subpoenas duces tecum, concerning matters within the scope of an investigation being conducted

pursuant to the FLSA, 29 U.S.C. § 211. See subpoenas duces tecum and accompanying

Attachment #1 to each, attached to the Memorandum in Support of the Secretary of Labor’s

Petition for Enforcement of Administrative Subpoenas Duces Tecum (“Secretary’s Memorandum

in Support”) as Exhibits A1, A2, and A3, respectively.

                                               VII

         On March 22, 2019, Wage and Hour Investigator Renato Reggiardo served the three

aforementioned subpoenas, by hand delivering duplicate originals to Julius Jokimas, owner and

Registered Agent of all three Respondent Corporations, at the Sarpinos Loop, Inc. location. One

Return of Service Affidavit was prepared for all three subpoenas, which were simultatenously

served. See Return of Service Affidavit, attached to the Secretary’s Memorandum in Support, as

Ex. A.

                                              VIII

         To date, the documents Respondents have produced are minimally responsive to the

subpoenas. The subpoenas seek documents dating from March 1, 2016 through the date of

production, including but not limited to tax records, employee time sheet and payroll records,

documents pertaining to the asserted independent contract status of delivery drivers, employee

contracts, employee contact information, and records of tips paid to employees and tip credits

taken by the employer, for each Respondent Corporation. To date, Respondents have provided a

mere smattering of records across a seemingly random assortment of dates. For example,

Respondent Jokimas provided employee W-2 records for 2017 only, and only for two of the




                                                4
      Case: 1:20-cv-00553 Document #: 1 Filed: 01/24/20 Page 5 of 6 PageID #:5




three Respondent Corporations. Respondent provided “attendance summaries” for 2018 only, for

two of the three Respondent Corporations. These records appear to contain weekly summaries of

total hours worked and earnings, but they do not clarify what the rate of pay is, how tips were

accounted for, or what deductions were made. See Declaration of Wage and Hour Investigator

Renato Reggiardo, attached to the Secretary’s Memorandum in Support, as Ex. B, at ¶17.

       Respondents have failed to respond to all the requests for documents sought in the

Secretary’s subpoenas duces tecum, and this failure has impeded and continues to impede the

Secretary’s lawful investigation under the provisions of section 11 of the FLSA.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Secretary respectfully requests this Court:

       A.      Issue an Order requiring Respondents to fully comply with the Secretary’s

subpoenas duces tecum within 10 days of the date of the Order or show cause, if any, for their

failure to comply with and obey the Secretary’s subpoenas duces tecum;

       B.      Issue an Order requiring the U.S. Marshals Service to effect service upon

Respondents;

       C.      Issue an Order tolling the statute of limitations from April 12, 2019, the date

Respondents first failed to comply with the Secretary’s subpoenas duces tecum, until such date

as the Secretary informs the Court that Respondents have complied in full;

       D.      Issue an Order directing Respondents to pay all costs and expenses incurred by

the Secretary in this matter; and

       E.      For such other just and further relief as may be necessary and appropriate.




                                                 5
Case: 1:20-cv-00553 Document #: 1 Filed: 01/24/20 Page 6 of 6 PageID #:6




                                           Respectfull submitted,

                                           KATE O’SCANNLAIN
                                           Solicitor of Labor

                                           CHRISTINE Z. HERI
                                           Regional Solicitor

                                           /s/Esther E. Mulder
                                           Esther E. Mulder
                                           Trial Attorney

                                           Attorneys for Eugene Scalia
                                           Secretary of Labor, United States
                                           Department of Labor, Petitioner

P.O. Address:
U.S. Department of Labor
Office of the Solicitor
230 South Dearborn Street, Suite 844
Chicago, IL 60604
Telephone: (312) 353-7837
Fax: (312) 353-5698
E-mail: mulder.esther.e@dol.gov




                                       6
